Citation Nr: 1714846	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation for right ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007.


REPRESENTATION

Appellant represented by:	Lawrence S. Kibler, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from February 1980 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in October 2013 at which time it was remanded for additional development.  It is now returned to the Board.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In his notice of disagreement submitted in August 2011, the Veteran had asserted a new claim alleging that the RO committed clear and unmistakable error when they denied compensation under 38 U.S.C.A. § 1151 for disequilibrium in a January 2009 rating decision.  The Veteran did not appeal the January 2009 rating decision nor did he submit any new evidence within one year of the decision.  In October 2013, the Board found that the January 2009 decision was final, and that the issue of clear and unmistakable error had been raised by the record, but had not been adjudicated by the AOJ.  As the Board did not have jurisdiction over the issue, it was referred to the AOJ for appropriate action.  As of this date, no additional action has been taken on that claim.  As such, the issue is, again, referred to the AOJ for appropriate action.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

FINDINGS OF FACT

1.  Reparative granulomas were likely the result of middle ear surgery (stapedectomy) performed at a VA Medical Center in December 2007. 

2.  Reparative granulomas have caused additional disability of total right ear hearing loss. 

 3.  Reparative granulomas were an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits for additional disability of right ear hearing loss based upon treatment at a VA medical facility, have been met.  38 U.S.C.A. §§  1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for right ear hearing loss.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151

The Veteran asserts that he developed right ear hearing loss as a result of treatment at a VA medical facility conducted in December 2007.  Specifically, he contends that he underwent middle ear surgery (stapedectomy) in December 2007, and that following the surgery, he developed a reparative granuloma that resulted in right ear hearing loss.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. §  1151 (West 2014); 38 C.F.R. § 3.358 (2016).

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361 (b) (2016). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361 (c)(1) (2016). 
Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2) (2016).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3) (2016). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361 (c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361 (d)(1) (2016). 

VA outpatient treatment records dated in February 2007 show that the Veteran had been treated for a bad ear infection in July 2006 and could not hear since that time.  The record also notes that he had swelling all around the ear at that time it was treated with antibiotics and the pain went away.  Audiographic studies had shown mixed hearing loss of the right ear.  

VA hospital treatment records show that the Veteran underwent a stapedectomy for otosclerosis and conductive hearing loss at the Gainesville VA Medical Center.  Prior to the surgical procedure, on December 5, 2007, the Veteran signed a Consent For Treatment/Procedure that listed numerous known risks of the procedure, to specifically include failure to improve hearing, cerebrospinal fluid leak, penlymphatic leak, permanent hearing loss, vertigo, floating footplate, necrosis of the incus, bleeding, infection, perforated tympanic membrane, injury to facial nerve, injury to chorda tympani nerve, and ossicular dislocation.  

On December 6, 2007, he underwent a stapedectomy, wherein operative findings showed the external auditory canal was stenotic and angled cranially, and the footplate was fixed.  On December 12, 2007, the Veteran returned following the development of significant vertigo and right ear hearing loss.  Evaluation of the Veteran determined that he had to be transferred to a private hospital (Shands) for intravenous steroid administration and likely middle ear exploration for possible reparative granuloma.  It was determined that the VA did not have the equipment or expertise necessary to address this urgent problem.  The Veteran was said to be at risk for permanent sensorineural hearing loss and debilitating vertigo.  The Veteran was then transported by his wife to the emergency room of Shands Hospital, as there were no beds available for transfer directly from the VA Medical Center.

Hospital treatment records show that the Veteran underwent an urgent revision of the right stapedectomy at Shands Hospital for reparative granuloma on December 13, 2007.  He was discharged on medication and continued near total loss of hearing on the right with tinnitus and occasional vertigo/disequilibrium.

A VA examination report dated in January 2009 concluded that the Veteran's right ear hearing loss was less likely than not associated with noise exposure experienced during active service.

A letter from G. T. Singleton, M.D., dated in April 2010, in pertinent part, shows that following the initial ear procedure at a VA Medical Center in December 2007, he underwent a second operative procedure to remove granulation tissue that had formed in his ear in an attempt to salvage his ear.  He, nonetheless, has a total loss of hearing in the operated right ear.

In March 2011, a VA medical opinion was procured to assess whether it was at least as likely as not that the stapedectomy procedure caused the Veteran's hearing loss.  The examiner opined that it was as likely as not that the surgery on December 6, 2007, resulted in decrease in hearing in the right ear.  The examiner also noted that there was no departure from the standard of care during the procedure, and that it was a reasonable risk to the operative procedure.

A lay statement from a 15 year friend of the Veteran, dated in April 2011, shows that the Veteran was noted to have experienced total hearing loss in the right ear, as well as equilibrium difficulties, following the December 2007 surgery.

A lay statement from the Veteran's spouse, dated in April 2011, shows that the Veteran was said to have been doing okay immediately following the December 6, 2007, surgery.  However, on December 12, 2007, he began getting dizzy and vomiting so an ambulance was called as he was very disoriented, could not open his eyes, and could not get out of bed.  He was taken back to the VA hospital, wherein it was decided that he be transferred to Shands hospital to redo the surgery.  Following testing, it was decided that an emergency surgery was required, after which he was very sick for several days.  He was discharged home on a walker because he was still very dizzy.

A letter from M. S. Hargreaves, M.D., dated in April 2011, shows that it was indicated that following the right stapedectomy procedure at the VA hospital in 2007, the Veteran developed a rare complication of stapedectomy called a granuloma associated with otitis media.  This complication was reported to occur in approximately one percent of all patients undergoing a stapedectomy.  He was transferred to Shands Hospital and the ear was explored with removal of the granulation tissue.  He was treated with intravenous steroids and antibiotics.  Despite treatment, useful hearing in the right ear was not recovered, and he continued to experience imbalance and episodic vertigo.

A VA medical opinion dated in November 2015 shows that the Veteran's hearing shifted for the worse in the right ear after the stapedectomy surgery on December 6, 2007, and then progressively worsened in the time since the reparative granuloma surgery on December 13, 2007.

A VA medical opinion was procured in January 2016 from an internist addressing the etiology of the Veteran's right ear hearing loss.  The VA examiner concluded that the reparative granuloma and its subsequent surgery at least as likely as not caused the Veteran's right ear hearing loss.  However, the VA examiner also concluded that the development of reparative granuloma following a stapedectomy was at least as likely as not an event that a reasonable health care provider would have disclosed to be a risk of the surgery (stapedectomy) that was performed in December, 2007.  The VA examiner explained that surgery of this nature would include the possible later appearance of scarring, healing debris, infection, and bleeding.  Such developments may be commonly seen after right ear stapedectomy and would have likely been included in the informed consent that the Veteran signed.

Following a careful review of the record, the Board finds that, as per the January 2016 VA examiner's opinion, the reparative granuloma and its subsequent surgery as likely as not caused the Veteran's right ear hearing loss.  There is no evidence of record that this was the result of the Veteran's own willful misconduct.  The reparative granuloma has caused additional disability as the Veteran now has total right ear hearing loss, which had not been the case prior to the 2007 treatment. 

While it has not been shown that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the medical treatment caused the Veteran's reparative granuloma, Dr. Hargreaves, in April 2011, indicated that this complication was rare, and that it occurred in only approximately one percent of all patients undergoing a stapedectomy.

While the VA examiner in January 2016 concluded that the development of reparative granuloma following a stapedectomy as likely as not an event that a reasonable health care provider would have disclosed to be a risk of surgery, and would have likely been included in the informed consent that the Veteran signed, a review of the December 5, 2007, consent form specifically identified 12 known risks of the procedure, including permanent hearing loss.  However, the consent form did not identify reparative granulomas.  Moreover, the procedure itself was not shown to have caused the hearing loss, but rather the reparative granulomas that were not identified to the Veteran as a possible risk prior to the surgery.  As such, while the VA examiner noted that this was a reasonable risk, in light of the foregoing and resolving reasonable doubt in the Veteran's favor, given that this event was extremely rare, the Board concludes that developing reparative granuloma that caused total right ear hearing loss was an unforeseeable consequence of the December 2007 treatment. 

The Board adds that even if a reparative granuloma had been a foreseeable consequence of the December 2007 surgery, there is no evidence of record to suggest that the Veteran had been adequately informed that it was a potential risk.  Informed consent must include explanation of the reasonably foreseeable associated risks, complications, or side effects.  38 C.F.R. § 17.32 (c).  There is no evidence of record of any such informed consent. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for establishing entitlement to compensation benefits under 38 U.S.C.A. §  1151 for right ear hearing loss as a result of restrictive granulomas as a result of VA medical treatment have been met.


ORDER

Entitlement to compensation for right ear hearing loss pursuant to 38 U.S.C.A. § 1151 due to surgery performed by VA in December 2007, is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


